PER CURIAM.
The sole question presented by this appeal is whether A.R.S. § 11-213, as amended by the 1959 Legislature, is constitutional, i. e., may the Legislature validly empower the Clerk of the Board of Supervisors, an appointive statutory official— rather than the County Recorder or some other elected official — to cast a vote in filling a vacancy on that Board ? It is our unanimous considered opinion that it can. Inasmuch as we perceive no express or implied constitutional impediment to this enactment, we hold the Legislature had plenary power to make such changes as it saw fit. The wisdom of their action is no concern of this court.
Arlo Gooch, the intervenor-appellant, has no standing before us and his appeal is therefore dismissed.
Judgment affirmed.
STRUCKMEYER, J., disqualified.